In a family offense proceeding pursuant to Family Court Act article 8, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), dated April 7, 2004, which, inter alia, after a hearing, in effect, found that he committed certain family offenses and granted an order of protection to the mother and the parties’ two children for a period of one year.
Ordered that the order is affirmed, without costs or disbursements.
As the trier of fact, the Family Court’s determination regard*538ing the credibility of witnesses is entitled to great weight (see Matter of Betz v Betz, 241 AD2d 519 [1997]; Matter of Tibichrani v Debs, 230 AD2d 746 [1996]), and the Family Court’s decision to credit the mother’s testimony is supported by the record. We find no basis to disturb the Family Court’s finding that the father committed a family offense against the mother and the parties’ children.
The father’s remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Mastro, JJ., concur.